Citation Nr: 1141762	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-26 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) secondary to personal assault, anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD, anxiety and depression.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in July 2010, at which time it denied the Veteran's claims for PTSD, anxiety and depression.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Secretary for the Department of Veterans Affairs (Secretary) and the Veteran agreed to jointly remand the case back to the Board for further development.  The Court ordered that the July 2010 Board decision be vacated and the case remanded in compliance with the Joint Motion for Remand in a May 2011 Court order.  The case has been returned to the Board at this time in compliance with that May 2011 Court order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent two VA psychiatric examinations in November 2007 and July 2008.  The November 2007 examiner opined that the Veteran's psychiatric symptoms were "probably not" related to her military service.  The July 2008 examiner stated that the Veteran did not have a diagnosis of PTSD, but rather diagnosed her with an anxiety disorder and related that anxiety disorder to non-military stressors, including the recent death of her husband and other family members.  

In the Joint Motion for Remand, the Veteran and the Secretary agreed that the examiners' opinions were vague and conclusory, and were not accompanied by adequate supporting rational.  The Joint Motion additionally ordered the Board to get a new examination.  Accordingly, in compliance with the Joint Motion for Remand, the Board remands this case for another examination to be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Board notes that the Veteran's in-service stressor includes a personal assault in a laundromat on base in August 1972.  She stated in the November 2007 VA examination that she reported that incident and that the individual who assaulted her was arrested.  The Board notes that no police reports or other such documents of this incident that corroborate that history are of record.  Accordingly, the Board finds that attempts to obtain those records should be made on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran that is compliant with the VCAA, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as well as the necessary notice under 38 C.F.R. § 3.304(f) (2011) for substantiation of the Veteran's claim for service connection for PTSD.  VA should specifically indicate in their letter that the Veteran should submit any further lay statements in order to corroborate any of her in-service stressors, including documentation of her in-service personal assault.

2.  Obtain relevant VA treatment records from the Minneapolis VA Medical Center, including the Twin Ports CBOC and any other VA medical facility that may have treated the Veteran since January 2010 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that she may have had for her psychiatric disorder since discharge from service and which is not already of record, to include Interactional Services with K.B.M, LCSW since December 2004.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

4.  Through appropriate sources, attempt to obtain any relevant police reports or investigation documents related to the Veteran's reported personal assault during service in August 1972.  Those documents should be associated with the claims file.  If a negative response for any such records is received and further attempts to obtain those documents would be futile, the Veteran should be so informed and such should be annotated in the claims file.

5.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include major depressive disorder and an anxiety disorder.  

Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.  In so discussing, the examiner should specifically address the following: the K.B.M., LCSW letter dated March 2006, the March 2007 clinical nurse specialist's examination, and the November 2007 and July 2008 VA examinations.

For any diagnosed psychiatric disorder-including PTSD, major depressive disorder and an anxiety disorder-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include the claimed personal assault in service at a Laundromat on base in August 1972, as well as the noted psychiatric treatment in 1974 which ultimately led to the Veteran's discharge for an "inadequate personality."  

The examiner should further discuss whether the Veteran's personality issues in service are circumstantial evidence of corroboration under 38 C.F.R. § 3.304(f).  Also, he or she should also discuss the more recent evidence that the Veteran's current psychiatric disorder is related to her medical condition and death of her husband and other family members, as opposed to any in-service incidents.  

The examiner should note that the Veteran's own statements in February 2006-prior to filing a claim for VA service connection benefits-related her psychiatric problems to her medical condition; in fact, the Veteran made no mention of any in-service personal assault prior to filing her May 2007 claim for benefits.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD secondary to personal assault, anxiety and depression.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


